Case: 3:20-cv-01013-bbc Document #: 18 Filed: 07/30/21 Page 1 of 2
Case: 3:20-cv-01013-bbc Document #:17-1 Filed: 07/19/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF WISCONSIN

 

JOSEPH D. WOJCIK,
Plaintiff,
Vv. Case No. 20-cv-1013

KILOLO KIJAKAZI,
Acting Commissioner of Social Security,

Defendant}

 

ORDER ON THE PARTIES’ JOINT MOTION FOR REMAND FOR FURTHER
PROCEEDINGS PURSUANT TO SENTENCE FOUR OF 42 U.S.C. § 405(g)

 

Pursuant to the power of this Court to enter a judgment affirming, modifying or
reversing the Acting Commissioner's decision with remand in Social Security actions
under sentence four of section 205(g) of the Social Security Act, 42 U.S.C. § 405(g), and in
light of the parties’ joint motion to remand this action, this Court now, upon substantive
review, hereby enters a judgment under sentence four of 42 U.S.C. § 405(g) reversing the

Acting Commissioner's decision with a remand of the cause to the Acting Commissioner

 

1 Kilolo Kijakazi became the Acting Commissioner of Social Security on July 9, 2021.
Pursuant to Rule 25(d) of the Federal Rules of Civil Procedure, Kilolo Kijakazi should be
substituted, therefore, for Andrew Saul as the defendant in this suit. No further action need be
taken to continue this suit by reason of the last sentence of section 205(g) of the Social Security
Act, 42 U.S.C. § 405(g).

 
Case: 3:20-cv-01013-bbc Document #: 18 Filed: 07/30/21 Page 2 of 2
Case: 3:20-cv-01013-bbc Document #: 17-1 Filed: 07/19/21 Page 2 of 2

 

according to the following terms. See Shalala v. Schaefer, 509 U.S. 292, 296 (1993); Melkonyan
v. Sullivan, 501 U.S. 89, 97-98 (1991).

On remand, the Appeals Council will remand the matter to an administrative law |
judge (ALJ) with instructions to hold a new hearing, proceed through the sequential
disability evaluation process as appropriate, reevaluate the opinion evidence and

Plaintiff's residual functional capacity, and issue a new decision. If warranted, the AL]

 

will obtain supplemental vocational expert testimony.

ion a
SO ORDERED this JO day of J /hy, 2021.

BY THE COURT:

le! Bol feta 2 Cla bab

FIONORABLE BARBARA B. CRABB
United States District Judge
